Citation Nr: 1132376	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for posttraumatic stress disorder with an evaluation of 30 percent, effective from January 27, 2006.


FINDING OF FACT

Posttraumatic stress disorder has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2002 & Supp. 2011).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from the rating decision that awarded service connection for posttraumatic stress disorder, and the Veteran has appealed the evaluation assigned.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim for service connection was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim.  The RO obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  For example, VA obtained VA medical records from 2005.  Additionally, the Veteran was afforded a VA examination that was fully adequate for the purposes of ascertaining the symptoms and severity of the service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board does not find that a new examination is necessary because there has been no allegation by the Veteran or his representative of a worsening of symptoms, and the VA treatment records dated after the 2006 VA examination do not show a worsening of symptoms.  Thus, the Board finds it has an accurate picture of the severity of the service-connected disability.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 30 percent rating is assigned when the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for posttraumatic stress disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that global assessment of functioning (GAF) scores is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), p. 32).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected posttraumatic stress disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran contends that the currently-assigned 30 percent evaluation does not contemplate the severity of his posttraumatic stress disorder.  He feels his posttraumatic stress disorder is more closely aligned with a GAF score of between 31 to 50 and that his disability is more accurately described under the 50 percent evaluation.  He argues that the VA examiner placed too much emphasis on the fact that the Veteran bathes and wears clean clothes.  He states it is impossible to escape his thoughts and memories that have lived with him for 40 years.  

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 30 percent.  In reviewing the evidence as a whole, the preponderance of the evidence is against a finding that the Veteran meets the criteria for the 50 percent evaluation.  For example, the Veteran's affect has been described as depressed, anxious, and euthymic, which is evidence against a finding of a flattened affect (displaying no emotion).  The Veteran's speech has consistently been described as being normal and well organized, which is evidence against circumstantial, circumlocutory, or stereotyped speech.  All the treatment records reflect someone who can describe his emotions and symptoms.  As to panic attacks, on one occasion, the Veteran reported having panic attacks more than once a week.  This was during the June 2006 VA examination.  The Board finds that such symptom is not supported by the record.  VA treatment records from 2005 to 2008, where the Veteran was seen on a regular basis, show no report of panic attacks.  

At the June 2006 VA examination, the Veteran reported having a ninth grade education.  However, in a VA Form 21-526, Veteran's Application for Compensation or Pension, received in April 1999, he reported having graduated high school.  This is an inconsistent statement, and the Board finds that such statement has damaged the Veteran's credibility, which is why it accords significantly lessened probative value to the Veteran's allegation of panic attacks more than once a week.  Nowhere else in the VA treatment records does the Veteran report having any panic attacks.  

Along this line of thinking, in January 2006, the Veteran reported having eight to 10 hours of sleep per night and sleeping like a "log."  In June 2006, he reported having difficulty falling and staying asleep.  Again, the Board finds that the June 2006 report is inconsistent with what he had previously reported.  While it is possible that the Veteran did not have sleep difficulties in January 2006 and had them in June 2006, the Board finds that this is yet another inconsistent statement made by the Veteran, which is further evidence as to why the Board accords the June 2006 statement lessened probative value.  

As to impaired short- and long-term memory, the Veteran reported forgetting to complete tasks at the June 2006 examination, but examiners have consistently noted that the Veteran's memory is normal, and the Veteran has not reported memory problems at any other time during the appeal.  Thus, due to the Veteran's inconsistent statements, the Board will accord more probative value to the clinical findings made by the professionals who treated the Veteran.

As to difficulty in understanding complex commands, in the June 2006 VA examination report, the examiner stated the Veteran had no difficulty in understanding commands.  The Veteran's judgment and insight have been described as normal and "grossly unimpaired" throughout the appeal.  No examiner has stated the Veteran has impaired judgment.  The Veteran has expressed incredulousness at his sons's behaviors and their lack of parenting skills, which is evidence against impaired judgment (the Veteran has reported his sons are drug addicts and does not understand why they do not put their children first).  Also in the June 2006 VA examination report, the examiner stated that abstract thinking was normal.  No medical professional has stated the Veteran has impaired abstract thinking.  As to disturbances of motivation and mood, the Veteran's posttraumatic stress disorder impacts him, but he is able to take care of his two grandchildren.  While the Veteran has been described as depressed, such symptom is contemplated under the 30 percent evaluation.  The Veteran has been married to his wife since 1981, which is well over 25 years.  Thus, there is evidence that the Veteran does not have difficulty in establishing and maintaining effective social relationships.  While his relationships with his sons are not very good, it appears to be based upon his sons's behaviors (he has called them drug addicts) than a result of the Veteran's posttraumatic stress disorder.

The Board is aware that the symptoms listed under the 50 percent evaluation are examples of the types and degree of symptoms that would warrant that evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, the criteria described under the 50 percent evaluation indicate a more serious disability than the Veteran has demonstrated during the appeal.  In other words, the evidence of record does not demonstrate that the Veteran's symptoms are of equal severity as those described under the 50 percent evaluation.  Other symptoms that the Board finds is evidence against a finding that posttraumatic stress disorder warrants a 50 percent evaluation are descriptions that the Veteran's behavior is appropriate, he is alert and oriented times four, he has normal thought processes, he has good eye contact during treatment, he consistently denies delusions and hallucinations, he has normal intelligence and concentration, and he has unimpaired insight.  Examiners have assigned GAF scores of 60 and 68, which contemplate, mile and moderate symptoms.  The 30 percent evaluation contemplates moderate symptoms.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of posttraumatic stress disorder are not in excess of those contemplated by the schedular criteria, as described above.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt in determining whether a higher evaluation is warranted for posttraumatic stress disorder, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

An initial evaluation in excess of 30 percent for posttraumatic stress disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


